UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6409



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRUCE CAMPBELL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge. (CR-94-941, CA-96-2185-6)


Submitted:   September 25, 1997           Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bruce Campbell, Appellant Pro Se. Harold Watson Gowdy, III, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and
find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Campbell, Nos. CR-94-941; CA-96-2185-6
(D.S.C. Feb. 18, 1997).* We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




    *
      In light of this disposition, Appellant's motion to expedite
the appeal is hereby denied.

                                   2